Citation Nr: 1829383	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  14-32 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for migraine headaches.

4. Entitlement to service connection for a stroke.

5. Entitlement to service connection for sleep apnea.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma.

8. Entitlement to service connection for dermatitis (claimed as rash on both arms).

9. Entitlement to service connection for flat feet.

10. Whether new and material evidence has been received to reopen a claim for nonservice-connected pension benefits. 


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

It appears that the appellant served with the United States Army National Guard of the states of Mississippi and Washington from June 1978 to November 1985, to include a period of inactive duty for training from July to October of 1978 for military occupational specialty training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2013, August 2014, September 2015 and November 2016 by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

On May 28, 2018, the Board was notified that the appellant died in December 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and, therefore, must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.




		
M.C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


